
	
		III
		111th CONGRESS
		1st Session
		S. RES. 137
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2009
			Mr. Alexander (for
			 himself, Mr. Burr,
			 Mr. Corker, and Mrs. Hagan) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		
			June 2, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing and commending the people of
		  the Great Smoky Mountains National Park on the 75th anniversary of the
		  establishment of the park.
	
	
		Whereas, in the 1920s, groups of citizens and officials in
			 Western North Carolina and Eastern Tennessee displayed enormous foresight in
			 recognizing the potential benefits of a national park in the Southern
			 Appalachian Mountains;
		Whereas the location of the park that became the Great
			 Smoky Mountains National Park was selected from among the finest examples of
			 the most scenic and intact mountain forests in the Southeastern United
			 States;
		Whereas the creation of the Great Smoky Mountains National
			 Park was the product of more than 2 decades of determined effort by leaders of
			 communities across Western North Carolina and Eastern Tennessee;
		Whereas the State legislatures and Governors of North
			 Carolina and Tennessee exercised great vision in appropriating the funding that
			 was used, along with funding from the Laura Spelman Rockefeller Memorial Fund,
			 to purchase more than 400,000 acres of private land that became part of the
			 Great Smoky Mountains National Park;
		Whereas the citizens of communities surrounding the Great
			 Smoky Mountains National Park generously contributed funding for land
			 acquisition to bring the Great Smoky Mountains National Park into being;
		Whereas more than 1,100 families and other property owners
			 were called upon to sacrifice their farms and homes for the benefit and
			 enjoyment of future generations that would visit the Great Smoky Mountains
			 National Park;
		Whereas the Great Smoky Mountains National Park was
			 established as a completed park by the Act entitled An Act to establish
			 a minimum area for the Great Smoky Mountains National Park, and for other
			 purposes, approved June 15, 1934 (16 U.S.C. 403g);
		Whereas the Great Smoky Mountains National Park covers
			 approximately 521,621 acres of land in the States of Tennessee and North
			 Carolina, making it the largest protected area in the Eastern United
			 States;
		Whereas the Great Smoky Mountains National Park provides
			 sanctuary for the most diverse flora and fauna of any national park in the
			 temperate United States, and preserves an unparalleled collection of historic
			 structures as a time capsule of Appalachian culture during the
			 19th and early 20th centuries;
		Whereas, on September 2, 1940, President Franklin D.
			 Roosevelt dedicated the Great Smoky Mountains National Park;
		Whereas the Great Smoky Mountains National Park has been
			 the most popular national park in the United States since it opened, and
			 attracts between 9,000,000 and 10,000,000 visitors each year, making it the
			 most visited of the 58 national parks in the United States; and
		Whereas visitors to the Great Smoky Mountains National
			 Park contribute more than $700,000,000 to the local economy each year,
			 resulting in more than 14,000 jobs in North Carolina and Tennessee: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)commends the citizens of Western North
			 Carolina and Eastern Tennessee for their vision and sacrifice;
			(2)commends the people of the Great Smoky
			 Mountains National Park and the National Park Service for 75 years of
			 successful management and preservation of the park land;
			(3)congratulates the
			 people of the Great Smoky Mountains National Park on the 75th anniversary of
			 the park; and
			(4)requests the
			 Secretary of the Senate to transmit an enrolled copy of this resolution for
			 appropriate display to the headquarters of the Great Smoky Mountains National
			 Park.
			
